Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Applicant argues, “wherein the first message includes a third identifier that temporarily identifies the wireless device” is not taught by the references as combined.
The Examiner respectfully disagrees. 
Figure 10 of Ayaz et al. discloses a service request that includes six identifiers, V1-V4, TMGI1, and the temporary identifier, Geo-RNTI. Applicant does not claim whether the inferred other identifiers belong to the wireless device.
Furthermore, the claim does not recite claim a first and/or second identifier, therefore, a single identifier can be considered a “third identifier.”  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111 and 2111.04).

Applicant further argues, "wherein the wireless device replaces a third identifier with the sixth identifier for communication from the wireless device that is directly routed to the second core network node, without having to first send the communication to the first core network node, and have it forwarded to the second core network node," is not taught by the references as combined. 
The Examiner respectfully disagrees.
As stated above, the claim does not recite claim a first, second, fourth, and/or fifth identifier, therefore, a two identifiers can be considered a “third identifier” and a “sixth identifier.”  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be (MPEP 2111 and 2111.04).
IWAI et al. discloses S221, the source MME 121S relocates, to the target MME 121T, the mobility management service and the bearer management service of the UE 111 that has attached to the EPC 120 (i.e., in EMM-REGISTERED state). The procedure performed in Step S221 may be the same as the procedure performed in Steps S101 to S105 in FIG. 3A (paragraph 0097 [i.e., showing the second message from target MME to source MME]).
In Step S112, the source MME 121S informs the UE 111 about the ID of the new MME after relocation (i.e., target MME 121T). Further, the source MME 121S informs the UE 111 about the temporary identifier allocated to the UE 111 by the target MME 121T. To be specific, the source MME 121S may notify the UE 111 of the GUTI (paragraph 0083 [i.e., showing the third message to the UE with the updated temporary ID]).
The UE 111 uses the GUTI allocated by the target MME 121T in a Service Request message (paragraph 0100 [i.e., showing the UE replacing the old temporary ID with the new temporary ID]).
As shown above, the references as combined disclose all the recited subject matter in the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/               Examiner, Art Unit 2465